DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Amended claims 1 thru 5 have been entered into the record.
Response to Amendment
The objection to the abstract is withdrawn based on the number of words in the abstract being 150 words.  The hyphenated word “self-driving” is considered one word based on it’s recitation in dictionaries.  However, the hyphenated word “pick-up” is considered two words because the hyphenated form does not appear in dictionaries.
The amendment to the specification overcomes the specification objection from the previous office action (8/19/2022).  The specification objection is withdrawn.
The amendments to the claims cause 35 U.S.C. 112(f) to no longer be invoked for claims 1 thru 4 (see previous office action 8/19/2022).  The amended claims are not interpreted under 35 U.S.C. 112(f).
The amendment to the claims overcome the 35 U.S.C. 112(f) rejections from the previous office action (8/19/2022).  The 35 U.S.C. 112(f) rejections are withdrawn.
Applicant’s arguments, see page 9, filed 11/16/2022, with respect to the subject vehicle being parked in the parking space as the subject of the user request have been fully considered and are persuasive.  The 35 U.S.C. 101 rejections of claims 1 thru 4 have been withdrawn. 
Response to Arguments
Applicant’s arguments with respect to claim(s) 1 and 2 (102 rejection) have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1 and 2 is/are rejected under 35 U.S.C. 103 as being unpatentable over Noguchi et al Patent Application Publication Number 2020/0312144 A1 in view of Haneda Patent Application Publication Number 2019/0275898 A1.
Regarding claim 1 Noguchi et al teach the claimed automated valet parking system, the parking lot management device 400 (Figure 4), the claimed providing instructions to a plurality of self-driving vehicles in a parking place, “the parking lot management device 400 instructs the host vehicle M to start the automatic parking event” P[0071], and “the inter-vehicle adjustor 422 of the parking lot management device 400 instructs a specific vehicle to stop or slow down, as necessary, based on a positional relation among a plurality of vehicles such that the vehicles do not advance to the same position at the same time” P[0080], the claimed performs automated parking in response to a user request for entry or pickup from a user of an associated self-driving vehicle, “when a request for automatic parking is received from the user of the host vehicle M using the terminal device, the parking lot management device 400 instructs the host vehicle M to start the automatic parking event” P[0071], and “when a pick-up request is received from the terminal device of the user, the route generator 421 of the parking lot management device 400 generates the first route from the parking space PS to the stop area 310, and transmits the first route to the host vehicle M” P[0080], and the claimed associated self-driving vehicle performs automated driving along a target route to enter or pickup, “When the first route is received, the self-propelled parking controller 141 of the host vehicle M activates the system of the host vehicle M and moves the host vehicle M to the stop area 310 along the first route.” P[0080], the system comprising:
the claimed server sets a restricted area in the parking place when any self-driving vehicle stops in an emergency or experiences a communication interruption related to the first vehicle and becomes a first failed vehicle where the automated parking of the self-driving vehicle is restricted, “The obstacle recognizer 132 recognizes an object, which exists on a passage among objects existing in front of the host vehicle M, as an obstacle. The obstacle includes, for example, a fallen object, another stopped vehicle, a shopping cart, and the like.” P[0082], the another stopped vehicle equates to the claimed any self-driving vehicle stopped, “The first vehicle C1 recognizes an obstacle G1 while traveling on the route R11 while sensing by itself. When recognizing the obstacle G1, the first vehicle C1 generates a detour route R12 for traveling toward the parking space PS1 without passing through a passage where the obstacle G1 exists while sensing by itself, and travels along the generated route. The first vehicle C1 generates information indicating a route on which the first vehicle C1 has actually traveled (hereinafter, referred to as a second route) and transmits the information to the parking lot management device 400.” (P[0084] and Figure 5), “The upload manager 150 uploads various types of information acquired in the host vehicle M to the parking lot management device 400. For example, the upload manager 150 generates obstacle information based on the recognition result of the obstacle recognizer 132, and transmits the generated obstacle information to the parking lot management device 400 by using the communication device 20. The upload manager 150 transmits information indicating the determination result of the detour judger 142 to the parking lot management device 400 by using the communication device 20.” P[0088], “When no information indicating the detour point is received from the host vehicle M, the detour point determiner 424 may determine the detour point in the same manner as in the detour point determiner 144. For example, the detour point determiner 424 determines, as the detour point, a point at which the traveling along the first route generated by the route generator 421 is interrupted and at which the host vehicle M starts traveling on the second route different from the first route. The detour point determiner 144 may compare the first route generated by the route generator 421 with the second route received from the host vehicle M, and may determine a point on the first route and not on the second route as the detour point in the comparison result. When the information indicating the detour point is received from the host vehicle M, the detour point determiner 424 may determine, as the detour point, a point included in the information, or may determine, as the detour point, the position of the obstacle included in the obstacle information received from the host vehicle M.” P[0094], and “The second vehicle C2 determines whether the obstacle G1 still exists at the detour point P1 based on the recognition result of the recognizer 130 while traveling on the route R13. For example, when the recognizer 130 recognizes an obstacle existing at the detour point P1, the second vehicle C2 transmits the fact to the parking lot management device 400 and travels on the route R13 that makes a detour around the detour point P1.” (P[0099] and Figure 7), the area of P1 (Figures 5 and 7) equate to the claimed restricted area,
the claimed restricted area is based on parking place map information and a position of the first failed vehicle, “the parking lot management device 400 generates a rough travel route based on a map of the parking lot and the host vehicle M generates a target trajectory based on the travel route generated by the parking lot management device 400” (P[0061] and Figure 5), “The parking lot map information 431 is information that geometrically represents the structure of the parking lot PA. The parking lot map information 431 includes coordinates for each parking space PS.” (P[0075] and Figure 4), “When the communicator 410 receives a parking request from a vehicle, the route generator 421 extracts a parking space PS in an empty state with reference to the parking space state table 432, acquires a position of the extracted parking space PS from the parking lot map information 431, generates a preferred route to the acquired position of the parking space PS, and transmits information indicating the generated route to the vehicle by using the communicator 410.” P[0076], the position of obstacle G1 (claimed failed vehicle) is shown in Figure 5, the route is altered in Figure 5, and the route is updated (Figure 7),
the claimed set an allowed area for parking spaces located outside the restricted area, the route R12 (Figure 5) and route R13 (Figure 7) to the assigned parking space PS1 equate to the claimed allowed area, it does not include the area P1 around obstacle G1;
the claimed provide instructions to the subject vehicle based on a position of the subject vehicle and set the target route of the subject vehicle to the parking space, “When recognizing the obstacle G1, the first vehicle C1 generates a detour route R12 for traveling toward the parking space PS1 without passing through a passage where the obstacle G1 exists while sensing by itself, and travels along the generated route. The first vehicle C1 generates information indicating a route on which the first vehicle C1 has actually traveled (hereinafter, referred to as a second route) and transmits the information to the parking lot management device 400. For example, the first vehicle C1 returns back from the passage where the obstacle G1 exists, generates the detour route R12 toward the parking space PS1 based on the recognition result of the recognizer 130, and generates a target trajectory for traveling on the generated detour route R12. The host vehicle M transmits the generated target trajectory to the parking lot management device 400 as the second route.” P[0084], “The detour route generator 143 may determine the location of the target parking space PS1 based on the coordinates, the parking space ID and the like of the parking space PS1 included in the first route R11 generated by the parking lot management device 400, or receive the location of the target parking space PS1 as a response for a request to the parking lot management device 400.” P[0086], and “a route to a target parking position is instructed by the parking lot management device 400, and the host vehicle M travels along the route instructed by the parking lot management device 40” P[0072].
Noguchi et al do not teach the claimed determine the parking space of the subject vehicle based on the restricted area and the allowed area, but the parking lot management device 400 would be aware of different designations with in the parking lot it controls.  Such as certain parking spots are restricted to certain vehicles or customers (handicapped parking, or EV charging spots), and other parking spots may be open to anyone.  The parking lot management device 400 would assign the vehicle to a spot based on a vehicle and parking ID P[0075].  
Haneda teaches, “The management device 230 manages a plurality of the parking spaces 212, classifying them into three blocks, a block 214, a block 216 and a block 218.” (P[0041] and Figure 2), the management device 230 of Haneda equates to the parking lot management device 400 od Noguchi et al.  Haneda further teaches, “The entrance managing unit 242 may communicate with a vehicle wishing to enter the parking facility 210, and if the vehicle satisfies a particular condition, allow entrance of the vehicle. On the other hand, if the vehicle does not satisfy a particular condition, it may prohibit entrance of the vehicle.” P[0034], “he fence control unit 620 may determine a condition for the entrance managing unit 242 or each gate to decide whether or not to allow entrance of vehicles according to the purpose of entrance restriction. The fence control unit 620 may transmit the above-mentioned condition to the entrance managing unit 242 or each gate. Thereby, the entrance managing unit 242 or each gate can decide whether or not to allow entrance of vehicles according to the purpose of entrance restriction.” P[0076], “The movable fence 250 partitions the space inside the parking facility 210 at a given position or a predetermined position.” (P[0036] and Figure 2), “The movable fence 250 may be one example of an entrance restricting unit.” P[0038], “The movable fence 250 for example is installed inside the parking facility 210, and restricts entrance of vehicles not having an automatic operation function or vehicles not running in an automatic operation mode into a parking space for vehicles having automatic operation functions or vehicles running in an automatic operation mode.” P[0079], and “the management device 230 manages the block 214 as waiting spaces for the vehicles 202 having automatic operation functions, and manages the block 216 and the block 218 as waiting spaces for the vehicles 204 not having an automatic operation function” P[0043].  The designation of vehicles for the different blocks 214, 216 and 218 of the parking lot equates to the claimed restricted areas and allowed area.  The designated areas of Haneda would be part of the parking lot of Noguchi et al to assign the parking areas with different designation, and the parking space would be assigned only in the permitted section.  
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to combine the parking lot management of Noguchi et al with the designation of different parking blocks for different types of vehicles of Haneda in order to improve the use efficiency of charging stations to charge electric automobiles (Haneda P[0008]).
Regarding claim 2 Noguchi et al teach the claimed system of claim 1 (see above), wherein:
the claimed when a subsequent vehicle other than the first failed vehicle and subject vehicle stops in a subsequent emergency or a subsequent communication interruption and becomes a subsequent failed vehicle while the automated parking of the subject vehicle is performed, “The obstacle recognizer 132 recognizes an object, which exists on a passage among objects existing in front of the host vehicle M, as an obstacle. The obstacle includes, for example, a fallen object, another stopped vehicle, a shopping cart, and the like.” P[0082];
the claimed sets a subsequent restricted area based on the parking place map and a position of the subsequent failed vehicle and set the allowed area including parking spaces outside the subsequent restricted area, “The first vehicle C1 recognizes an obstacle G1 while traveling on the route R11 while sensing by itself. When recognizing the obstacle G1, the first vehicle C1 generates a detour route R12 for traveling toward the parking space PS1 without passing through a passage where the obstacle G1 exists while sensing by itself, and travels along the generated route. The first vehicle C1 generates information indicating a route on which the first vehicle C1 has actually traveled (hereinafter, referred to as a second route) and transmits the information to the parking lot management device 400.” (P[0084] and Figure 5), “When no information indicating the detour point is received from the host vehicle M, the detour point determiner 424 may determine the detour point in the same manner as in the detour point determiner 144. For example, the detour point determiner 424 determines, as the detour point, a point at which the traveling along the first route generated by the route generator 421 is interrupted and at which the host vehicle M starts traveling on the second route different from the first route. The detour point determiner 144 may compare the first route generated by the route generator 421 with the second route received from the host vehicle M, and may determine a point on the first route and not on the second route as the detour point in the comparison result. When the information indicating the detour point is received from the host vehicle M, the detour point determiner 424 may determine, as the detour point, a point included in the information, or may determine, as the detour point, the position of the obstacle included in the obstacle information received from the host vehicle M.” P[0094], “The second vehicle C2 determines whether the obstacle G1 still exists at the detour point P1 based on the recognition result of the recognizer 130 while traveling on the route R13. For example, when the recognizer 130 recognizes an obstacle existing at the detour point P1, the second vehicle C2 transmits the fact to the parking lot management device 400 and travels on the route R13 that makes a detour around the detour point P1.” (P[0099] and Figure 7), “When the communicator 410 receives a parking request from a vehicle, the route generator 421 extracts a parking space PS in an empty state with reference to the parking space state table 432, acquires a position of the extracted parking space PS from the parking lot map information 431, generates a preferred route to the acquired position of the parking space PS, and transmits information indicating the generated route to the vehicle by using the communicator 410.” P[0076], the position of obstacle G1 (claimed failed vehicle) is shown in Figure 5, the route is altered in Figure 5, and the route is updated (Figure 7), and the route R12 (Figure 5) and route R13 (Figure 7) to the assigned parking space PS1 equate to the claimed allowed area, it does not include the area P1 around obstacle G1;
the claimed resets the target route when the subject vehicle target route is to pass through the subsequent restricted area to a parking space in the allowed area according to the occurrence of the subsequent failed vehicle, “When recognizing the obstacle G1, the first vehicle C1 generates a detour route R12 for traveling toward the parking space PS1 without passing through a passage where the obstacle G1 exists while sensing by itself, and travels along the generated route. The first vehicle C1 generates information indicating a route on which the first vehicle C1 has actually traveled (hereinafter, referred to as a second route) and transmits the information to the parking lot management device 400. For example, the first vehicle C1 returns back from the passage where the obstacle G1 exists, generates the detour route R12 toward the parking space PS1 based on the recognition result of the recognizer 130, and generates a target trajectory for traveling on the generated detour route R12. The host vehicle M transmits the generated target trajectory to the parking lot management device 400 as the second route.” P[0084], “The detour route generator 143 may determine the location of the target parking space PS1 based on the coordinates, the parking space ID and the like of the parking space PS1 included in the first route R11 generated by the parking lot management device 400, or receive the location of the target parking space PS1 as a response for a request to the parking lot management device 400.” P[0086], and “a route to a target parking position is instructed by the parking lot management device 400, and the host vehicle M travels along the route instructed by the parking lot management device 40” P[0072], the route R13 of Figure 7 re-routes the vehicle C2 based on the position of obstacle G1 and does not travel the portions of routs R11 and R12 (Figure 5) that vehicle C1 travelled.
The examiner interprets the claim 2 limitations as repeats of claim 1, where another vehicle obstructs another area and further causes the route to change.  This is merely repeating the same functions for a second obstacle.
Allowable Subject Matter
Claims 3 and 4 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claim 5 is indicated as allowable subject matter.
The following is a statement of reasons for the indication of allowable subject matter:  The reason for indicating allowable subject matter is based on the limitations of either claim 3 or 4 being combined with the limitations of claim 1.  New independent claim 5 is a combination of claims 1 and 3.  The closest prior art of record is Noguchi et al Patent Application Publication Number 2020/0312144 A1.  Noguchi et al disclose a management device, which guides a vehicle capable of automatically traveling, includes a generator that generates a route for guiding the vehicle, and a communicator that transmits information on the generated route to the vehicle and receives information on a route on which the vehicle has actually traveled from the vehicle. When a first route generated as a route of a first vehicle is different from a second route on which the first vehicle has actually traveled, the generator generates a third route based on the second route, and the communicator transmits information on the third route to a second vehicle that passes through the same two or more points as the first vehicle after the first vehicle.
In regards to claims 1 and 3 Noguchi et al taken either individually or in combination with other prior art, fails to teach or render obvious an automated valet parking system that, by providing instructions to a plurality of self-driving vehicles in a parking place, performs automated parking in response to a user request for entry or pick-up from a user of an associated one of the self-driving vehicles.  The system causes the associated one of the self-driving vehicles to perform automated driving along a target route to enter or pick up.  The automated valet parking system comprising a server.  The server is configured to, when at least any one of the self-driving vehicles which is a first vehicle that stops in an emergency or experiences a communication interruption related to the first vehicle and becomes a first failed vehicle, set a restricted area that is an area in the parking place.  The automated parking of the self-driving vehicle other than the first failed vehicle is restricted, based on parking place map information and a position of the first failed vehicle, and the server sets an allowed area that is an area in the parking place, including a parking space or parking spaces located outside the restricted area.  The server is further configured to, based on a position of a subject vehicle that is the self-driving vehicle serving as a subject of the user request, provide the instruction to the subject vehicle.  The server further is configured to determine the parking space of the subject vehicle based on the restricted area and the allowed area, and set the target route of the subject vehicle such that the subject vehicle parks in the parking space.  The server is further configured to calculate a priority of each parking space in the allowed area based on a distance from the position of the first failed vehicle, and, for an entry subject vehicle that is the subject vehicle serving as a subject of an entry request, set the target route of the subject vehicle such that the subject vehicle parks in the parking space of which the priority is the highest in the allowed area.
The rational is similar for new independent claim 5.
In regards to claims 1 and 4 Noguchi et al taken either individually or in combination with other prior art, fails to teach or render obvious an automated valet parking system that, by providing instructions to a plurality of self-driving vehicles in a parking place, performs automated parking in response to a user request for entry or pick-up from a user of an associated one of the self-driving vehicles.  The system causes the associated one of the self-driving vehicles to perform automated driving along a target route to enter or pick up.  The automated valet parking system comprising a server.  The server is configured to, when at least any one of the self-driving vehicles which is a first vehicle that stops in an emergency or experiences a communication interruption related to the first vehicle and becomes a first failed vehicle, set a restricted area that is an area in the parking place.  The automated parking of the self-driving vehicle other than the first failed vehicle is restricted, based on parking place map information and a position of the first failed vehicle, and the server sets an allowed area that is an area in the parking place, including a parking space or parking spaces located outside the restricted area.  The server is further configured to, based on a position of a subject vehicle that is the self-driving vehicle serving as a subject of the user request, provide the instruction to the subject vehicle.  The server further is configured to determine the parking space of the subject vehicle based on the restricted area and the allowed area, and set the target route of the subject vehicle such that the subject vehicle parks in the parking space.  The server is further configured to calculate a priority of each parking space in the allowed area based on a type of failure of the first failed vehicle, and, for an entry subject vehicle that is the subject vehicle serving as a subject of an entry request, set the target route of the subject vehicle such that the subject vehicle parks in the parking space of which the priority is the highest in the allowed area.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DALE W HILGENDORF whose telephone number is (571)272-9635. The examiner can normally be reached Monday - Friday 9-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jelani Smith can be reached on 571-270-3969. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DALE W HILGENDORF/Primary Examiner, Art Unit 3662